DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “872” (see Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Line 2 appears to have a typographical error reciting “an outer coup” which should be amended to instead recite “an outer cup”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5,
Line 2 recites the limitation “a slide surface” of the main body which lacks proper antecedent basis because it is unclear if said limitation refers to the slide surface established in claim 3.  This can be corrected by an amendment instead reciting “[[the slide surface”.
Line 3 recites “when the treating bowl is extracted” which is unclear because it cannot be surmised how or what the treating bowl is extracted from.  The scope of the claim is unascertainable and therefore rendered indefinite.  Clarification is required.
Regarding claim 6,
Lines 2-4 recite that the outer cup and the inner cup are “detachably mounted” which is unclear because it cannot be surmised how or what said outer and inner cups are detachably mounted to.  The scope of the claim is unascertainable and therefore rendered indefinite.  Clarification is required.
Regarding claim 7,
Lines 8 and 9 recite the limitation "the edge nozzle".  There is insufficient antecedent basis for this limitation in the claim.
Line 8 recites “so as to detach the treating bowl” which is unclear because it cannot be surmised how or what the treating bowl is detached from.  The scope of the claim is unascertainable and therefore rendered indefinite.  Clarification is required.
Regarding claim 8,
Lines 7-8 recite the limitation "the inner circumferential surface".  There is insufficient antecedent basis for this limitation in the claim.
Lines 7-8 recite “wherein the nozzle arm is retracted to an inner position than the inner circumferential surface of the treating bowl” which is indefinite because the relative position of the nozzle arm is not clearly defined.  This can be corrected, for example, by an amendment instead reciting “wherein the nozzle arm is retracted to an inner position radially inward of an inner circumferential surface of the treating bowl”, or the like.
Line 8 recites “when the treating bowl is detached” which is unclear because it cannot be surmised how or what the treating bowl is detached from.  The scope of the claim is unascertainable and therefore rendered indefinite.  Clarification is required.
Regarding claim 9,
Line 4 recites the limitation "the setting position".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10,
Lines 2-3 recite the limitation "the setting position".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2008/0280054 to Ogata et al. (hereafter “Ogata”).
Regarding claim 7,
Ogata discloses an apparatus for treating a substrate, the apparatus comprising: 
a treating bowl (3) to surround a substrate support member (11) [Fig. 2; ¶0048, ¶0051]; 
a base plate (18) provided to face a bottom surface of the substrate seated on the substrate support member [Fig. 2; ¶0055]; and 
an edge nozzle member (2) mounted on the base plate to spray a treating liquid to a bottom edge part of the substrate seated on the substrate support member, 
wherein the edge nozzle member includes: 
a main body (23) to which an edge nozzle (21) slides (via connection pin 24a that slides along slit 23b) [Fig. 2-3, 5; ¶0061-¶0064] so as to detach the treating bowl without interference with the edge nozzle [Fig. 9; ¶0071].  
Regarding claim 8,
Ogata discloses the apparatus of claim 7, wherein the edge nozzle member further includes: 
a nozzle arm (22) to mount an edge nozzle (21) on the nozzle arm to slidably move on the main body (via connection pin 24a that slides along slit 23b) [Fig. 2-3, 5; ¶0061-¶0064]; and 
wherein the main body includes a slide surface (23a) and a guide hole (23b) such that the nozzle aim slidably moves [Fig. 5a-b; ¶0062], 
wherein the nozzle arm is retracted to an inner position than the inner circumferential surface of the treating bowl when the treating bowl is detached [Fig. 9; ¶0071].  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub. 2008/0280054 to Ogata et al. (hereafter “Ogata”).
Regarding claim 1,
Ogata discloses an apparatus for treating a substrate, the apparatus comprising: 
a substrate support member (11) to seat a substrate (W) on the substrate support member [Fig. 2; ¶0048]; 
a treating bowl (3) to surround the substrate support member [Fig. 2; ¶0051]; 
a base plate (18) provided to face a bottom surface of the substrate seated on the substrate support member [Fig. 2; ¶0055]; and 
an edge nozzle member (2) mounted on the base plate to spray a treating liquid to a bottom edge part of the substrate seated on the substrate support member, 
wherein the edge nozzle member includes: 
a main body (23) mounted on the base plate; and
a nozzle arm (22) to mount an edge nozzle (21) on the nozzle arm to slidably move on the main body (via connection pin 24a that slides along slit 23b) [Fig. 2-3, 5; ¶0061-¶0064].
Ogata teaches that, in operation, the nozzle arm (22) is maintained in an extended position (see Fig. 5a) wherein a cavity at a bottom side of the nozzle arm accommodates a rail (23a) of the main body (23), then rotated away from the main body and slid along the main body (from outer end to inner end of slit 23b via 24), then rotated back towards the main body at a retracted position (see Fig. 5b) wherein again the cavity accommodates the rail [Fig. 5a-b; ¶0061-¶0064].  The nozzle arm (22) is alternately maintained at an extended position (i.e. ‘setting position’) and a retracted position, wherein when in said extended and retracted positions a cavity at a bottom side of the nozzle arm accommodates a rail (23a) of the main body [¶0063].  Therefore, given the broadest reasonable interpretation, the rail (23a) which is held within the cavity of the nozzle arm anticipates the claimed feature of a fixing member to maintain the nozzle arm at a setting position on the main body.  In the alternative, it is common knowledge in the art to use friction-type couplings to releasably secure two parts having complimentary shape.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to configure the rail of the main body and complimentary cavity of the nozzle arm to be releasably secured together predictably in the extended and retracted positions by a friction-type coupling.  Such a releasable friction-type coupling between the cavity and rail thus meets all features of the claimed fixing member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata as applied to claims 1 and 8 above, and further in view of US Pub. 2019/0326152 to Ke et al. (hereafter “Ke”).
Regarding claim 2,
Ogata discloses the apparatus of claim 1, wherein the fixing member comprises the rail (23a) of the main body which is releasably secured within the complimentary cavity at the bottom side of the nozzle arm (22) when in the extended and retracted positions [Fig. 5a-b; ¶0063].  Ogata does not teach that the fixing member includes a permanent magnet.  However it is old and well known in the art to use magnetic attraction to provide releasable coupling between adjoining parts.  For example, Ke discloses an apparatus similarly in the field of treating a substrate by spraying a treating liquid to a bottom part of a substrate, wherein a base ring (204) and a clamp ring (202) are releasably secured together by complimentary magnets (210, 212) providing magnetic attraction [Fig. 2-3; ¶0037].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the fixing member of Ogata such that the rail (23a) of the main body and the corresponding cavity of the nozzle arm (22) each comprise complimentary magnets, as taught by Ke, to predictably allow for secure releasable coupling between the rail and cavity in the extended and retracted positions.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing. 
Regarding claim 3,
Ogata in view of Ke discloses the apparatus of claim 2, wherein Ogata teaches that the main body includes: 
a slide surface (23a) and a guide hole (23b) such that the nozzle arm slidably moves [Fig. 5a-b; ¶0062].  
Regarding claim 5,
Ogata in view of Ke discloses the apparatus of claim 3, wherein the nozzle arm is slidably inserted into [[a]] the slide surface (23a) of the main body after moved upward while rotating a predetermined angle [Ogata: Fig. 5a-b; ¶0062-¶0064], when the treating bowl (3) is extracted [Fig. 9; ¶0083-¶0084], and 
wherein the nozzle arm is moved to the setting position appropriate to a process after the nozzle arm is exposed by sliding when the process is performed [Fig. 2-3, 5; ¶0071].  
Regarding claim 6,
Ogata in view of Ke discloses the apparatus of claim 5, wherein the treating bowl (3) includes: 
an outer cup (31) detachably mounted to surround the substrate support member; and 
an inner cup (34) detachably mounted to surround a lower region of a substrate placed on the substrate support member [Fig. 2, 9; ¶0051, ¶0083-¶0084], 
wherein the inner cup includes a nozzle groove (37) to position the edge nozzle of the nozzle arm, and 
wherein the setting position is a position at which the edge nozzle is inserted into the nozzle groove [Fig. 3, 4c; ¶0066, ¶0071].  
Regarding claim 9,
Ogata discloses the apparatus of claim 8, wherein the main body comprises a rail (23a) which is releasably secured within the complimentary cavity at the bottom side of the nozzle arm (22) in the extended and retracted positions [Fig. 5a-b; ¶0063].  Ogata does not teach that the nozzle arm includes a magnetic substrate, wherein the edge nozzle member further includes a permanent magnet for maintaining the setting position of the nozzle arm on the main body.  However it is old and well known in the art to use magnetic attraction to provide releasable coupling between adjoining parts.  For example, Ke discloses an apparatus similarly in the field of treating a substrate by spraying a treating liquid to a bottom part of a substrate, wherein a base ring (204) and a clamp ring (202) are releasably secured together by complimentary magnets (210, 212) providing magnetic attraction [Fig. 2-3; ¶0037].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the edge nozzle member of Ogata such that the rail (23a) of the main body and the corresponding cavity of the nozzle arm (22) each comprise complimentary magnets, as taught by Ke, to predictably allow for secure releasable coupling between the rail and cavity in the extended and retracted positions.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata in view of Ke as applied to claims 3 and 9 above, and further in view of US Pub. 2014/0263481 to Lu (hereafter “Lu”).
Regarding claim 4,
Ogata in view of Ke discloses the apparatus of claim 3, wherein the nozzle arm includes a magnetic substrate (i.e. magnet provided at cavity of nozzle arm in the modified device), and includes a guide pin (24a) inserted into the guide hole (23b) [Ogata: Fig. 5a-b; ¶0063].
Ogata in view of Ke do not explicitly teach a marking part to determine the setting position.  However it is old and well known in the art to use markings to provide visual indicia of proper alignment between parts.  For example, Lu discloses an apparatus reasonably pertinent to the problem faced by the inventor of aiding in proper positioning of a movable nozzle, comprising a nozzle (1) having a marking at a set point thereon to serve as indicia of proper alignment [Fig. 7; ¶0029].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the nozzle arm of Ogata to further include a marking part, as taught by Lu, provided at a set point corresponding to proper alignment when the nozzle arm is in the extended position (i.e. ‘the setting position’).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.
Regarding claim 10,
Ogata in view of Ke discloses the apparatus of claim 9, wherein the nozzle arm further includes a guide pin (24a) inserted into the guide hole (23b) [Ogata: Fig. 5a-b; ¶0063].
Ogata in view of Ke do not explicitly teach a marking part to determine the setting position.  However it is old and well known in the art to use markings to provide visual indicia of alignment between parts.  For example, Lu discloses an apparatus reasonably pertinent to the problem faced by the inventor of aiding in proper positioning of a movable nozzle, comprising a nozzle (1) having a marking at a set point thereon to serve as indicia of proper alignment [Fig. 7; ¶0029].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the nozzle arm of Ogata to further include a marking part, as taught by Lu, provided at a set point corresponding to proper alignment when the nozzle arm is in the extended position (i.e. ‘the setting position’).  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination of known elements into a single device would have yielded predictable results to one of ordinary skill in the art at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711